Exhibit 10.1

AVAYA INVOLUNTARY SEPARATION PLAN FOR SENIOR OFFICERS

PLAN DOCUMENT

AND

SUMMARY PLAN DESCRIPTION

(Amended Effective November 2, 2006)

THIS DOCUMENT, LIKE ALL AVAYA PLANS, PERSONNEL POLICIES OR PRACTICES, IS NOT A
CONTRACT OF EMPLOYMENT.  IT IS NOT INTENDED TO CREATE, AND IT SHOULD NOT BE
CONSTRUED TO CREATE, ANY CONTRACTUAL RIGHTS, EITHER EXPRESS OR IMPLIED, BETWEEN
ANY PARTICIPATING COMPANY AND ITS EMPLOYEES.  THE PRACTICES AND PROCEDURES
DESCRIBED IN THIS DOCUMENT MAY BE CHANGED, ALTERED, MODIFIED OR DELETED AT ANY
TIME, WITH OR WITHOUT PRIOR NOTICE.

EMPLOYMENT AT AVAYA IS “AT-WILL”.  THIS MEANS THAT EMPLOYEES HAVE THE RIGHT TO
QUIT THEIR EMPLOYMENT AT ANY TIME AND FOR ANY REASON, AND AVAYA HAS THE RIGHT TO
TERMINATE ANY EMPLOYEE, AT ANY TIME AND FOR ANY REASON.

IN THE EVENT THERE IS A CONFLICT BETWEEN STATEMENTS IN THE SEPARATION PLAN AND
THE TERMS OF ANY BENEFIT PLAN, POLICY, OR PRACTICE WITH RESPECT TO THE BENEFITS
PROVIDED THEREIN, THE APPLICABLE BENEFIT PLAN, POLICY OR PRACTICE WILL CONTROL. 
THE BOARD OF DIRECTORS OF AVAYA INC. (OR ITS DELEGATE) RESERVES THE RIGHT, AT
ANY TIME, TO MODIFY, SUSPEND, CHANGE, OR TERMINATE AVAYA’S BENEFIT PLANS,
POLICIES OR PRACTICES.

1


--------------------------------------------------------------------------------




A.  OVERVIEW

The Avaya Involuntary Separation Plan for Senior Officers (the “Plan”),
effective as of October 13, 2001 and as amended from time to time, is designed
to provide a specific payment and certain benefit enhancements to eligible
Senior Officers of Avaya Inc. (“Avaya” or the “Company”) and its affiliated
companies and subsidiaries (collectively “Participating Companies”) whose
employment is involuntarily terminated under conditions described in the Plan.

B.  TYPE OF PLAN

Under Section 3 (1) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), this Plan is classified and is to be interpreted as an
employee welfare benefit plan for purposes of providing specified post
employment payments and other benefits.

C.  PLAN PARTICIPATION

You are a participant in this Plan (a “Participant”) if you are a regular
full-time Senior Officer, who is on the active roll of the Company (including
employees on loan to other organizations, receiving benefits under the Avaya
Short Term Disability Plan (“STD”) or on a leave of absence with guaranteed
reinstatement rights), and you have been designated “At Risk” under the Avaya
Force Management Program (“FMP”) Guidelines in effect at that time.  For the
purposes of this Plan, “At Risk” under the FMP Guidelines means a company
initiated termination other than for “cause,” which is defined as follows: (1)
conviction (including a plea of guilty or nolo contendere) of a felony or any
crime of theft, dishonesty or moral turpitude; or (2) gross omission or gross
dereliction of any statutory or common law duty of loyalty to the Company, or
(3) any other violation of Avaya’s Code of Conduct.  “At Risk “shall not include
any termination that is caused by, as a result of or otherwise related to a
“Change in Control” as defined in the Avaya Inc. Special Severance Plan. 
Employees whose termination is caused by, as a result of or otherwise related to
a Change in Control are not eligible to participate in this Plan.

For purposes of this Plan, a Senior Officer is the Chief Executive Officer
(“CEO”) of the Company, the Chief Operating Officer (“COO”) of the Company and
any officer of the Company who reports directly to the CEO or COO whose target
award percentage for purposes of the Avaya Inc. Short Term Incentive Plan is
equal to or greater than 70%.

For purposes of this Plan, Net Credited Service (“NCS”) shall be equal to the
Participant’s time on the U.S. payroll of Avaya or any member of its controlled
group of corporations (within the meaning of section 414(b) of the Internal
Revenue Code of

2


--------------------------------------------------------------------------------




1986, as amended), while the corporation is part of the control group, excluding
any leave of absence or disability leave.

The Vice President — Total Rewards and HR Services of Avaya or his or her
delegate shall determine if and when this Plan, and to what organizations,
positions and groups of employees, this Plan is to be applied.

D.  ELIGIBILITY TO RECEIVE BENEFITS

If you are a Participant, you are eligible to receive the benefits described in
Section F upon the involuntary termination of your employment pursuant to the
terms of this Plan, on your Scheduled Off-Payroll Date as set forth in Section
E.

E.  SCHEDULED OFF-PAYROLL DATE

Your Scheduled Off-Payroll Date will be the date that is specified in the
written notice you receive confirming your designation as “At Risk”, which date
will be thirty (30) days from the date of that notice.   It is expected that,
subject to the transition requirements of your business organization, you will
use all accrued unused vacation prior to your Scheduled Off-Payroll Date.  If
you are unable to do so because of business transition needs, you will be paid
for unused vacation days for the current fiscal year and, for California
employees only, any carry-over days approved prior to the beginning of the
current fiscal year.  You will not receive pay in lieu of floating holidays and
designated holidays if these days are not taken prior to terminating employment,
unless required by state law.

F.  PLAN PAYMENTS AND BENEFITS

The Post-Employment Payments and Benefits described in this Section F of the
Plan constitute the exclusive post-employment payments and benefits that a
Senior Officer who is terminated under the FMP guidelines is entitled to receive
and are provided in lieu of any post-employment benefits available under any
other applicable severance plan, program, policy, individually negotiated
separation agreement or other individual arrangement of or with a Participating
Company.

1.  Post-Employment Payment

A Participant who becomes eligible to receive benefits under this Plan, shall be
entitled to receive a Post-Employment Payment under this Section F.1. in the
amount of one hundred and fifty percent (150%), of final annual base salary plus
Short-term Incentive target  if the Participant elects to sign and does not
revoke a Termination Agreement and Release in accordance with the provisions of
Section G of this Plan.

3


--------------------------------------------------------------------------------




2.  Annual Incentive 

In accordance with the Short Term Incentive Plan, an employee must be actively
at work on the last day of the annual performance period to be eligible for
payment.  Actual payment, if any, will be subject to both company and individual
performance.

3.  Stock Options

Vesting or cancellation of stock options, restricted stock units or other
long-term awards granted prior to your actual termination date shall be in
accordance with the terms and conditions of the Avaya Inc. Long Term Incentive
Program or other long-term incentive plan or program pursuant to which you have
been provided options and your award agreements.

4.  Financial Counseling

If you are not Service Pension eligible, you will continue to be eligible for
Company paid financial counseling services for three (3) months after the month
in which your employment terminates, up to your prorated benefit amount.

If you are Service Pension eligible, you will be entitled to financial
counseling services for one full year from your actual termination date up to
your annual benefit amount in accordance with current practice.

5.  Outplacement Services

You will be entitled to receive individual services of a Company paid
outplacement consultant for one year from your off roll date, in accordance with
customary practice for Senior Officers.

6.  Other Perquisites

All other Senior Officer Perquisites will end as of your last day on the active
payroll.  These include, but are not limited to: monthly car allowances, use of
company chauffeurs, aircraft, executive travel, etc.

7.  Method of Payment

To receive your Post-Employment Payment, you must sign the Termination Agreement
and Release (Exhibit “A”) and return it to the Executive Compensation and
Benefits Manager of Avaya within forty-five days of your actual termination
date.  The Post Employment Payment shall be paid in a lump sum within 45 days
after receipt of the validly executed and delivered Termination Agreement and
Release, but not sooner than the expiration of the seven (7) day revocation
period during which you may revoke the Termination Agreement and Release. 
Revocation during that period will result in ineligibility for payment.

4


--------------------------------------------------------------------------------




G. TERMINATION AGREEMENT AND RELEASE

A Participant who is otherwise eligible to receive a Post Employment Payment
under Section F.1 shall not be entitled to receive any of such benefits until
the Participant has signed a Termination Agreement and Release (a copy of which
is attached hereto as Exhibit “A”) which releases and discharges Avaya, its
benefit committees, and all of its affiliates, subsidiaries, resulting new
entities, and the respective successors and assigns, and the respective
shareholders, officers, directors, employees and members of all of the named
entities from all claims, demands or causes of action of any kind whatsoever
arising out of your employment and the termination of your employment.

H.  WITHHOLDINGS

The amount of the Post-Employment Payment paid pursuant to this Plan is subject
to the withholding of federal, state and local taxes, FICA (Social Security
taxes), and FUTA and SUTA (unemployment taxes) at the time of payment and will
be reported on IRS form W-2.  Payment will not be reduced for contributions to,
or be recognized under, any Avaya employee or Senior Officer benefit plan or
program.

I.  PAYMENT UPON DEATH, DISABILITY OR LEAVE OF ABSENCE

1.  Death

If you should die on or before your actual termination date, no payments will be
made or benefits provided under this Plan.  You will be treated as if you had
died as an active employee and your estate or your beneficiaries will be
entitled to the customary benefits payable upon the death of an active Senior
Officer.  If you should die after your actual termination date, but before
payment is made, your Post-Employment Payment, if applicable, will be made to
your lawful spouse or, if you are not survived by a lawful spouse, to your
estate in a single lump sum as soon as practicable after your death, provided
you or the executor of your estate has signed and has not revoked a Termination
Agreement and Release in accordance with the provision of Section G of this
Plan.

2.  Disability and Leaves of Absence

If you are receiving disability benefits or you are on a leave of absence with a
right to guaranteed reinstatement prior to terminating employment, any payments
under this Plan to you shall be computed and paid as follows:

(a)  Employees receiving disability benefits:

No payment under this Plan will be made until your employment is formally
terminated at the time your benefits under the Short Term Disability Plan stop. 
Any payments due under this Plan shall be reduced by the full amount of any
disability benefits paid subsequent to your Scheduled Off-Payroll Date.

5


--------------------------------------------------------------------------------




(b)  Employees on a leave of absence with guaranteed right of reinstatement:

Payments computed under this Plan will not be payable until after your
employment is formally terminated at the conclusion of your leave of absence.

J.                 FORFEITURE

You will forfeit all or a portion of your benefits, including the benefits
listed under section K, under the following circumstances:

1.  Re-Employment

If, within one year of your actual termination date, you become employed by: 
(i) Avaya, or (ii) any entity within Avaya’s controlled group of corporations
within the meaning of Section 1563 of the Internal Revenue Code or (iii) any
other company which participates in Avaya’s U.S. pension plans or (iv) any of
the successors or assigns of any of them, you will be required to repay to Avaya
that portion of the Post-Employment Payment which relates to the part of the
year that you are re-employed.  That portion will be determined as follows: the
Post-Employment Payment will be multiplied by a fraction, the numerator of which
is the number of complete months (of the 12 month period following your actual
termination date) during which you were re-employed and the denominator of which
is 12.  The result will be the amount that you must repay to the Company.

2.  Dispositions and Outsourcing

If, in connection with, as a result of or in anticipation of a disposition or a
sale of any portion of the stock or assets of Avaya or an outsourcing of any of
Avaya’s products, services, processes or other business concerns a Participant
is offered an opportunity, (i) to perform services as an employee with the
purchaser or service provider or (ii) to provide consulting services or to
otherwise render services to a purchaser or service provider as an employee,
independent contractor, consultant or in any other capacity, full— or part-
time, at any time within the ninety (90) day period immediately following the
participant’s termination of employment with the Company, then such participant
must repay the entire Post Employment Payment described in Section F to the
Company from which his or her employment was terminated and will cease receiving
benefits described in section K effective as of the date of such hiring.

3.  Violation of Avaya Code of Conduct or Proprietary Information

Notwithstanding any other provision of this Plan, if, as determined by the Vice
President - Total Rewards and HR Services of Avaya, you violate Avaya’s Code of
Conduct and/or fail to continue to fulfill your obligations not to disclose the
Company’s private, confidential or proprietary information, you shall not be
entitled to receive a payment or if payment has been made you will be required
to repay the Post Employment Payment in its entirety to the Company.

6


--------------------------------------------------------------------------------




K.  MEDICAL, LIFE INSURANCE, AND OTHER BENEFITS

The provisions regarding medical, dental, and life insurance coverages are
outlined below.    For a description of the provisions of such coverages,
including administration of or rights of Participants under any of Avaya’s
health (include COBRA rights) or life insurance plans, please consult the
applicable plan documents, which control, and the respective Summary Plan
Descriptions for active and retired employees. In the event there is a conflict
between the material in this Plan and the terms of the respective benefit plan
documents, the benefit plan documents will control and govern the operation of
such plans.  Avaya reserves the right to modify, suspend, change or terminate
the benefit plans described in this Section K at any time and without prior
notice to Participants.

1.  Service Pension Eligible Employees

If you are eligible to retire with a service pension under the service based
program of the Avaya Inc. Pension Plan for Salaried Employees or the Avaya Inc.
Pension Plan, health and life insurance coverage will be available under the
provisions that normally apply to retiring service pensioners.

2.  Non-Service Pension Eligible Employees

Certain other benefits are continued for non-service pension eligible
Participants as described below:

(a)  Medical Expense Plan

If you have five or more years of Net Credited Service (NCS) the Company will
pay for your coverage to continue on the same basis as for active employees
under the Medical Expense Plan for six (6) months after the month in which your
employment terminates.  After that, you can continue coverage under COBRA for up
to an additional twelve (12) months by paying the applicable COBRA rate.

If you have at least one year but less than five years of NCS, the Company will
pay for your coverage to continue on the same basis as for active employees
under the Medical Expense Plan for three (3) months after the month in which
your employment terminates.  After that, you can continue coverage under COBRA
for up to an additional fifteen (15) months by paying the applicable COBRA rate.

If you have less than one year of NCS, you can continue Medical Expense Plan
coverage under COBRA for up to 18 months after the month in which your
employment terminates by paying the applicable COBRA rate.

If you are enrolled in an HMO at termination, your HMO coverage will be
continued for the same period as described above.  All coverage continued for
you and your eligible dependents will be the same as the coverage provided while
you were an active employee, subject to the terms of the Medical Expense Plan
and provided that you continue to pay your share of the cost of the HMO
premium.  Thereafter, continuation of coverage for the remainder of the COBRA
period may be continued by paying the applicable COBRA rate.

7


--------------------------------------------------------------------------------




You should immediately notify the COBRA administrator if you become covered
under another group health plan.

(b)  Dental Expense Plan

You may continue plan coverage under the Dental Expense Plan under COBRA for up
to 18 months after the month in which your employment terminates by paying the
applicable COBRA rate.

NOTE:  The Company provides Participants with up to 18 months of continuing
health care coverage (Medical Expense Plan, Dental Expense Plan, and Health Care
Reimbursement Account Plan) under COBRA when they leave the active payroll, at
the Participant’s expense.  The 18 months of continuing COBRA coverage will run
concurrently with the periods described above.  The Participant will receive a
COBRA package after he or she leaves the active payroll, including appropriate
current health care coverage options and billing information.

(c)  Life Insurance

If you are not retiring on a service or disability pension under the Avaya Inc.
Pension Plan for Salaried Employees, your coverage under the Avaya Inc.
Executive Life Insurance Program may continue, at your own expense, for as long
as you continue to pay the premiums after the month in which your employment
actually terminates.

If you are a Service-Based Program participant of the Avaya Inc Pension Plan for
Salaried Employees and you retire on a service or disability pension, your
coverage under the Avaya Inc. Executive Life Insurance Program will continue,
but is subject to reduction from the time of retirement.  The amount of the
insurance will be reduced 10% each year, beginning on the first day of your 
retirement, until the 50% threshold is reached.  This coverage will be paid by
the Company.   You will be subject to imputed income based on the amount of life
insurance coverage provided.

(d) Supplementary Life Insurance.  Regardless of retirement eligibility, your
coverage, up to the Plan maximum, can be continued by paying the premiums set by
the Insurer, MetLife, directly to the insurer.   Please contact MetLife at
800-523-2894.

(e)  Dependent Group Life Insurance.

You may continue plan coverage under the Avaya Inc. Dependent Group Life
Insurance Plan for up to three (3) months after the month in which your
employment terminates by paying the group premium directly to the insurance
carrier.   At the end of the three (3) month period, you can request conversion
to an individual policy by contacting MetLife, the insurance carrier, at
888-466-8659.

(f)  Basic Accidental Death and Dismemberment (AD&D).

Your coverage of one times total annual pay (as defined in the Avaya Inc., Life
Insurance Plan) will continue, at no cost to you,  for six (6) months after the
month in which your employment terminates.  AD&D insurance cannot be converted
to an individual policy.

8


--------------------------------------------------------------------------------




(g) Supplementary Accidental Death and Dismemberment. 

You may continue your coverage, up to the Plan maximum, (as defined in the Avaya
Inc., Life Insurance Plan) for up to six (6) months after the month in which
your employment terminates by paying the group premium directly to the Insurer,
MetLife.  Please contact MetLife at 888-466-8659.  AD&D insurance cannot be
converted to an individual policy.

(h)  Dependent Accidental Death and Dismemberment.

You may continue coverage under the Avaya Inc. Dependent AD&D insurance for up
to three (3) months after the month in which your employment terminates by
paying the group premium directly to the Insurer, MetLife.  Dependent AD&D
insurance cannot be converted to an individual policy.

(i)  Long-Term Care

You may elect to continue coverage through the Insurer, MetLife, by paying the
group premium directly.  Please contact MetLife at 800-438-6388.

(j)  Reimbursement Accounts

You may continue to submit claims incurred through your last day on the payroll
up to the amount elected for that plan year in the Avaya Inc. Health Care
Reimbursement Account Plan.  You may also continue to submit claims incurred
through the end of the plan year up to the amount contributed through your last
day on the payroll in the Avaya Child/Elder Care Reimbursement Account Plan. 
Claims under both programs may be submitted through April 15 of the following
year after your termination.  You may choose to continue to participate in the
Avaya Health Care Reimbursement Account Plan, through COBRA, on an after-tax
basis by making monthly deposits to the account.

(k) Voluntary Benefits Program

Vision coverage can be continued under COBRA for up to 18 months after the month
in which your employment terminates by paying the applicable COBRA rate.

Legal Service coverage through the Hyatt Legal plan (800-821-600) and property
and casualty insurance through MetLife (800-438-6388) can be continued by paying
the premiums directly to the carriers.  Please contact the carrier directly if
you would like to continue coverage.

(l)            Disability Programs

Coverage under the employee’s short term disability programs ends on the last
day of employment.  Employees who are receiving short term disability benefits
must waive any rights they may otherwise have to continued short or long term
disability benefits in order to receive the benefits described in Section F.

9


--------------------------------------------------------------------------------


3.  END OF COVERAGE

Other than as extended above, all coverage ceases at the end of the month in
which your employment terminates.  Notwithstanding the above, all coverage set
forth above automatically ends when you become eligible for group coverage under
another plan of any other employer or other organization or if you fail to pay a
required premium or if the conditions set forth in Section J are met.


4.  OTHER BENEFIT PLAN AGREEMENTS.

If you were an employee of any entity at the time the stock or assets of such
entity were acquired by the Company, and you became an employee of the Company
through such acquisition, any agreements entered into by the Company, which
apply to Participants, will control, where relevant, with respect to the
benefits available to you under the Plan.

L.  BENEFIT CLAIM AND APPEAL PROCEDURES

1.  Claim Procedure

Any Participant in the Plan, or a person duly authorized by a Participant, may
file a claim in writing for benefits under this Plan if the Participant believes
he or she has not received benefits to which he or she was entitled under the
Plan.  Such a claim may only relate to a matter under the Plan and not any
matter under the FMP Guidelines or any other Participating Company policy,
practice or guideline.

The written claim should be sent to the Vice President — Total Rewards and HR
Services of Avaya, 211 Mt. Airy Road, Basking Ridge, NJ 07920.  The written
claim should be sent within 60 days of the date of the occurrence of facts
giving rise to the claim.

If the claim is denied, in whole or in part, the claimant will receive written
notice from the Vice President, Total Rewards and HR Services or his or her
delegate.  The information will be provided within 90 days of the date the claim
was received.

The written notice will include:

·                  the specific reason or reasons for the denial;

·                  specific reference to pertinent Plan provisions on which the
denial was based;

·                  a description of any additional material or information
necessary to perfect the claim and an explanation of why such material or
information is necessary;  and

·                  appropriate information as to the steps to be taken if the
Participant, spouse, heirs or estate or representative desires to submit the
claim for review.

In some cases, more than 90 days may be needed to make a decision.  In such
cases, the claimant will be notified in writing, within the initial 90-day
period, of the reason more time is needed.  An additional 90 days may be taken
to make the decision if the claimant is sent such a notice.  The extension
notice will show the date by which the decision will be sent.  If no response is
received within the 90-day period, the claim is considered denied.

10


--------------------------------------------------------------------------------




2.  Appeal Procedure

A claimant may use this procedure to appeal a denied claim if:

·                  no reply at all is received by the claimant within 90 days
after filing the claim;

·                  a notice has extended the time an additional 90 days and no
reply is received within 180 days after filing the claim;  or

·                  written denial of the claim for benefits or other matters is
received within the proper time limit and the claimant wishes to appeal the
written denial.

If a claim for benefits is denied, in whole or in part, either expressly or by
virtue of the Participant not having received a reply, the Participant, or other
duly authorized person may appeal the denial in writing within 60 days after the
denial is or should have been received.  Written request for review of any
denied claim or any other disputed matter should be sent directly to Avaya Inc.
Attn:  Employee Benefits Committee, 211 Mount Airy Road, Basking Ridge, NJ
07920.

The Avaya Inc. Employee Benefits Committee (the “EBC”) serves as the final
review committee under the Plan for all Participants.  The EBC has sole and
complete discretionary authority to determine conclusively for all parties and
in accordance with the terms of the documents or instruments governing the Plan,
and all questions arising from the administration of the Plan and interpretation
of all plan provisions, determination of all questions relating to participation
of eligible employees and eligibility for benefits, determination of all
relevant facts, the amount and type of benefits payable to any Participant,
spouse, heirs or estate, and the construction of all terms of the Plan.  All
determinations and decisions of the EBC are conclusive and binding on all
parties and not subject to further review.

Unless the EBC sends notice in writing that the claim is a special case needing
more time, the EBC will conduct a review and decide on the appeal of the denied
claim within 60 days after receipt of the written request for review.  If more
time is required to make a decision, the EBC may have 60 days, a total of 120
days, to make its decision.

If the claimant sends a written request of a denied claim, the claimant has the
right to:

(i)                                                              Review
pertinent Plan documents which may be obtained by following the procedures
described in this Plan document, and

(ii)                                                           Send to the EBC a
written statement of the issues and any other documents in support of the claim
for benefits or other matters under review.

The EBC decision shall include specific reasons for the decision as well as
specific references to the pertinent Plan provisions on which the decision is
based.  If the EBC does not give its decision on review within the appropriate
time span, the claimant may consider the claim denied.

Please note that the Plan requires that a Participant pursue all the claim and
appeal rights described above before seeking any other legal recourse regarding
claims for benefits.

11


--------------------------------------------------------------------------------




M.  ERISA RIGHTS STATEMENT

All employees eligible for benefits under this Plan are Plan Participants. 
Participants in this Plan are entitled to certain rights and protection under
ERISA.  ERISA provides that all Plan Participants shall be entitled to:

·                  Examine, without charge, at the office of the Plan
Administrator, at 211 Mt. Airy Road, Basking Ridge, NJ 07920, the Plan documents
and copies of all documents filed by this Plan with the U.S. Department of
Labor, such as detailed annual reports.  A reasonable fee or charge may be
imposed for such copies.

In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of employee benefits plans. 
The people who operate this Plan, called “fiduciaries” of this Plan, have a duty
to do so prudently and in the interest of all Plan Participants.  No one,
including a Participant’s employer or any other person may fire or otherwise
discriminate against a Participant in any way for the purpose of preventing a
Participant from obtaining a benefit or exercising rights under ERISA. If any
claim for a Plan benefit is denied, in whole or in part, the person whose claim
was denied must receive a written explanation of the reason for the denial.
 Such a person has the right to have the Vice President, Total Rewards and HR
Services or his or her delegate and/or the EBC review and reconsider that claim
(see Section Q, entitled “Benefit Claim and Appeal Procedures”).

Under ERISA, there are steps to take to enforce the above rights.  For instance,
if materials from this Plan are requested but not received within 30 days, the
person making the request may file suit in a federal court.  In such cases, the
court may require the Participating Company to provide the materials and pay
that person up to  $110 a day until the materials are received, unless they were
not sent because of reasons beyond the control of the Company.  Anyone whose
claim for benefits is denied after final review or ignored, in whole or in part,
may file suit in a state or federal court.  Anyone who is discriminated against
for asserting rights under this Plan may seek assistance from the U.S.
Department of Labor or may file suit in a federal court, but an action relating
to a claim for benefits may not be filed prior to exhausting the claim and
appeal procedure under this Plan. The court will decide who will pay court costs
and legal fees.  If that person is successful, the court may order the party
that was sued to pay these costs and fees.  If that person loses, the court may
order him or her to pay these costs and fees if, for example, it finds that the
claim was frivolous.

Anyone who has questions about this Plan should contact the Plan Administrator,
Executive Compensation and Benefits Manager at, 211 Mt. Airy Road, Basking
Ridge, NJ 07920.  Anyone who has questions about this statement of Participants’
rights, or about rights under ERISA, should contact the nearest office of the
U.S. Labor - Management Services Administration, Department of Labor.

12


--------------------------------------------------------------------------------




N.  PLAN ADMINISTRATOR

Avaya Inc., 211 Mount Airy Road, Basking Ridge, NJ 07920, is the Plan
Administrator of the Plan. Avaya and each of its subsidiary companies that are
covered by the Plan have delegated administrative authority and responsibility
to the Avaya Inc. Employee Benefits Committee (“EBC”).  The EBC is located at
Avaya Inc. 211 Mt. Airy Rd, Basking Ridge, NJ  07920.  The Vice President, Total
Rewards and HR Services of Avaya or his or her delegate is the named fiduciary
of this Plan who makes determinations concerning when and to what positions or
groups payments should be made in Avaya.    The EBC is also a named fiduciary
and is the final review committee under the Plan. 

O.  EMPLOYER AND PLAN IDENTIFICATION NUMBERS

This Plan is identified by the following number under Internal Revenue Service
rules:

Employer ID # 22-3713430 assigned by the IRS.

Plan # 531 assigned by Avaya.

P. AMENDMENT AND TERMINATION.

Pursuant to Section 402(b)(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), the Board of Directors of Avaya Inc. (“Board”), or
its authorized representative pursuant to delegated authority (“Delegate”), may
from time to time amend, modify or change this Plan at any time, and the Board
or its Delegate may terminate this Plan at any time. Plan amendments may
include, but are not limited to, elimination or reduction in the level or type
of benefits provided to any class or classes of employees (and their spouses and
dependents).

Q.  PLAN DOCUMENTS

This document is both the Summary Plan Description and the official Plan
document which regulates the operation of this Plan.

R.  LEGAL PROCESS.

Process can be served on the Plan or Avaya Inc., as Plan Administrator, by
directing such legal service to Avaya Inc., 211 Mt. Airy Road, Basking Ridge,
NJ  07920, Attention:  Vice President — Total Rewards and HR Services

13


--------------------------------------------------------------------------------




S.  ASSIGNMENT OR ALIENATION

No payment or benefits under this Plan or any right or interest in such payments
or benefits shall be assignable or subject in any manner to anticipation,
alienation, sale, transfer, assignment, claims of creditors, garnishment,
pledge, execution, attachment or encumbrance of any kind, including, but not
limited to, pursuant to any domestic relations order (within the meaning of
Section 206(d)(3) of ERISA and Section 414(p)(1)(B) of the Internal Revenue
Code) and any such attempted disposition shall be null and void.  The payment
and benefits hereunder or the right to receive future payment or benefits under
the Plan may not be anticipated, alienated, sold, transferred, assigned,
pledged, executed upon, encumbered, or subjected to any charge or legal process;
no interest or right to receive a payment or benefit may be taken either
voluntarily or involuntarily, for the satisfaction of the debts of, or other
obligation or claims against such person or entity, including judgment or claims
for alimony, support, separate maintenance and claims in bankruptcy proceedings.

T.             TERMS AND CONDITIONS OF EMPLOYMENT.

This document is not a contract of employment.  It is not intended to create,
and it should not be construed to create, any contractual rights, either express
or implied, between you and the Company.  The employment relationship between
the Company and the employees covered by the Plan is “at-will”.  This means that
employees have the right to quit their employment at any time and for any
reason, and the Company reserves the right to terminate any employee’s
employment, with or without cause, at any time for any reason.

U.             FUNDING.

Payments made under the Plan will be paid out of the general assets of the
Company.

V.            CONTROLLING LAW.

The Plan shall be construed, administered and governed according to the laws of
the State of New Jersey, except to the extent preempted by federal law, which
shall in that case control.

14


--------------------------------------------------------------------------------




 

In Witness whereof the Company has caused this Plan, as amended, to be
 effective as of the 2nd day of November, 2006

AVAYA INC.

 

 

 

 

By:

 

 

 

 

Roger Gaston

Date

 

Sr. Vice President — Human Resources

 

 

 

 

Attest:

 

 

 

 

Signature

Date

 

 

 

 

 

 

 

 

Title

 

 

15


--------------------------------------------------------------------------------




 

“Exhibit A”

 

[g232981kc02i001.jpg]

Termination Agreement & Release

In consideration of the fact that I have voluntarily and of my own free will
elected to accept a Post Employment Payment and that Avaya Inc. (“Avaya Inc.” or
“the Participating Company”) has agreed to pay me the Post Employment Payment,
subject to the terms and limitations of the Avaya Inc. Involuntary Separation
Plan for Senior Officers, I acknowledge and agree to the following:

1.               I have been told by the Participating Company, and I
understand, that I may elect, at my option, to receive a Post Employment
Payment, but that my election to receive the Post Employment Payment is
expressly conditioned upon my signing a Termination Agreement and Release on or
after the date of my termination from the Participating Company, and returning
it to my Force Management Coordinator.

2.               I realize that there are various state and federal laws that
govern my employment relationship with the Participating Company and/or prohibit
employment discrimination on the basis of age, color, race, gender, sexual
preference/orientation, marital status, national origin, mental or physical
disability, religious affiliation or veteran status and that these laws are
enforced through the courts and agencies such as the Equal Employment
opportunity Commission, Department of Labor and State Human Rights Agencies. 
Such laws include, but are not limited to, Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, as amended, 42 U.S.C. Section
1981, and state and local laws prohibiting discrimination on the basis of age,
etc.  In consideration of the Post Employment Payment provided for in this
Termination Agreement and Release, I intend to give up any rights I may have
under these or any other laws with respect to my employment and termination of
employment at the Participating Company and acknowledge that the Participating
Company (including its subsidiaries and affiliates) has not (a) discriminated
against me, (b) breached any express or implied contract with me, or (c)
otherwise acted unlawfully toward me.

3.               On behalf of myself, my heirs, executors, administrators,
successors and assigns, I release and discharge Avaya Inc. (including any
“resulting new entity” as defined in the Separation Plan), the various Avaya
Inc. Benefit Committees, and their successors, assigns, subsidiaries,
affiliates, shareholders, directors, officers, representatives, agents and
employees (collectively “Releasees”) from any and all claims (including claims
for attorneys’ fees and costs), charges, actions and causes of action with
respect to, or arising out of, my employment or termination of employment with
the Participating Company.  This includes, but is not limited to, claims arising
under federal, state, or local laws prohibiting age, color, race, gender, sexual
preference/orientation, marital status, national origin, mental or physical
disability, religious affiliation or veteran status or any other forms of
discrimination or claims growing out of the Participating Company’s termination
of its employees.  It also includes claims based on theories of contract or
tort, whether based on common law or otherwise.

This agreement does not limit my right to file charges with government agencies,
but with respect to any charges that have been or may be filed concerning events
or actions relating to my employment or the termination of my employment and
which occurred on or before the date of this Termination Agreement and Release,
I additionally waive and release any right I may have to recover in any lawsuit
or proceeding brought by me, an administrative agency, or any other person on my
behalf or which includes me in any class.

(For employees working in California) Section 1542 of the Civil Code of the
State of California states:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the Release, which if
known by him must have materially affected his settlement with the debtor.”

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all Releases, I
expressly acknowledge that this Termination Agreement and Release is intended to
include not only claims that are known, anticipated or disclosed, but also
claims that are unknown, unanticipated and undisclosed.

4.               Subject to Paragraph 5 herein, I covenant and agree not to
bring any action, suit or administrative proceeding contesting the validity of
this Termination Agreement and Release or attempting to negate, modify or reform
it, nor to sue any Releasee for any reason arising out of my employment or
termination thereof.

5.               I understand that this Termination Agreement and Release in no
way affects any rights I may have for benefits under the Avaya Inc. Pension Plan
for Salaried Employees (APPSE) or the Avaya Inc. Pension Plan (APP).

6.               I have no knowledge of any wrongdoing involving improper or
false claims against a federal or state governmental agency, or other wrongdoing
that involves me or other present or former Participating Company employees.

7a    I recognize and acknowledge that during my employment with Avaya I have
had access to highly confidential and proprietary Company information and trade
secrets (“Proprietary Information,” as described herein) and the use,
misappropriation or disclosure of  Proprietary Information would cause
irreparable injury to Avaya; and it is essential to the protection of Avaya’s
good will and to the maintenance of Avaya’s competitive position that
Proprietary Information be kept secret and that I may not disclose  Proprietary
Information to others or use any Proprietary Information to my own advantage or
the advantage of any third parties.  For purposes of this Agreement, the term

16


--------------------------------------------------------------------------------




                        “Proprietary Information” shall include any and all
information, in any form whatsoever, including but not limited to, hard copy,
computer floppy diskette, CD, CD-ROM drive, information retained in electronic
storage, or other information storage means, relating to Avaya’s technology;
techniques; processes; tools; research and development; market research, data
and strategy; and, information relating to sales, pricing and customers,
including customer-specific sales information, pricing policies and strategies

7b.        I further recognize and acknowledge that it is vital for the proper
protection of Avaya’s legitimate interests that during the term of my employment
and for a period of one (1) year from the date of termination of my Avaya
employment, and in exchange for the consideration I have received in this
Agreement I may not directly or indirectly: (i) solicit, induce, or attempt to
induce employees of Avaya or any affiliate of Avaya to terminate their
employment with, or otherwise cease their relationship with Avaya or any
affiliated company; or (ii)  solicit, induce, hire or attempt to solicit, induce
or hire any employee of Avaya to work or provide services to any third party; or
(iii) solicit to divert or take away or attempt to divert or to take away, the
business or patronage of any of Avaya’s clients, customers or accounts, or
prospective clients, customers or accounts.  Provided, however, that insofar as
the restrictions set forth in this paragraph prohibit the solicitation,
inducement or attempt to hire a licensed attorney who is employed at Avaya, they
shall not apply to me if I am a licensed attorney and the restrictions contained
herein are illegal, unethical or unenforceable under the laws, rules and
regulations of the jurisdiction in which I am licensed as an attorney.

7c.         I agree that I will not in any way disparage Avaya Inc., its
products, services, employees, officers, directors or its former employees,
officers or directors at any time.

7d.        I agree that if I violate the terms of this Section 7 (including any
of its subsections), Avaya may recover the payment made to me under this
Agreement and I agree to repay Avaya such payment within ten (10) business days
of Avaya’s demand of me in writing.  Further, insofar as any violation of this
Section 7 (including any of its subsections) may cause harm or injury to Avaya
which may not be calculable or remedial by way of monetary damages, I understand
and acknowledge that Avaya may initiate an action in law or in equity to prevent
me from engaging in any conduct which is in violation of this Section 7
(including any of its subsections).

7e.         If any restriction set forth in this Section 7 (including any of its
subsections) is found by a court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
over the maximum period of time, range of activities or geographic areas as to
which it may be enforceable.

7f.           I understand and agree that the restrictions contained in this
Section 7 (including any of its subsections) are necessary for the protection of
the business and goodwill of Avaya and is expressly considered by me to be
reasonable for such purpose.

8.               The construction, interpretation and performance of this
Termination Agreement and Release shall be governed by the laws of the state in
which I am working on the date of my termination from the Participating
Company’s payroll, except that state’s conflict of laws rules.

9.               In the event that any one or more of the provisions contained
in this Termination Agreement and Release shall for any reason be held to be
unenforceable in any respect under the law of any state or of the United States
of America, such unenforceability shall not affect any other provisions of this
Release, but, with respect only to that jurisdiction holding the provision to be
unenforceable, this Release shall then be construed as if such unenforceable
provision or provisions had never been contained herein.

10.         I understand that, pursuant to the Older Workers Benefit Protection
Act of 1990, I have the right and have been advised to consult with an attorney
before signing the Termination Agreement and Release, I have 21 days to consider
the Release before signing it, and I may revoke the Release within seven (7)
calendar days after signing it.  For revocation to be effective, written notice
must be received by the Participating Company no later than the close of
business on the seventh day after I sign this Termination Agreement and
Release.  I understand that this revocation can be made by delivering the
written notice of revocation to the Executive Compensation and Benefits Manager
(below).

11.         This Termination Agreement and Release contains the entire agreement
between the Participating Company and me and fully supersedes any and all prior
agreement or understandings pertaining to the subject matter hereof.  I
represent and acknowledge that in executing this Termination Agreement and
Release, I have not relied upon any representation or statement not set forth
herein made by any of the Releases or by any of the Release’s agents,
representatives or attorneys with regard to the subject matter of this
Agreement.

12.         All defined terms used in this Termination Agreement and Release
shall have the same meaning as the Separation Plan.

17


--------------------------------------------------------------------------------




BY SIGNING THIS TERMINATION AGREEMENT AND RELEASE, I STATE THAT; I HAVE READ IT;
I UNDERSTAND IT AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS; I AGREE WITH
EVERYTHING IN IT; I WAS ADVISED TO, AND I AM AWARE OF MY RIGHT TO CONSULT AN
ATTORNEY BEFORE SIGNING IT; AND I HAVE SIGNED IT KNOWINGLY AND VOLUNTARILY.

 

Return this Release to:

Employee Signature

 

Avaya Inc.

 

 

Executive Comp and Benefits

 

 

Attn:  Jill Bergenty

Employee Name Printed

 

Room 3E 025B

 

 

211 Mt. Airy Road

 

 

Basking Ridge, NJ  07920

Home Phone Number

 

 

 

 

Confidential fax number:  908-953-3317

 

 

 

Social Security Number

 

 

 

 

 

 

 

 

Date (this date must be the off-role date or later)

 

 

 

18


--------------------------------------------------------------------------------